Dissenting Opinion by
Judge Crumlish, Jr.:
I dissent. The Pittsburgh Press Company has been cited by the Pittsburgh Commission on Human Relations for aiding or participating in the unlawful employment practice of publishing advertisements which discriminate the sexes. The Commission stated in its opinion: “As a necessary step in the adjudication of this case, the Commission must determine whether the action of an employer in causing an advertisement to be placed in a sex-segregated column itself violates the ordinance.” I believe that the factual findings of the Commission, as recited in either the formal findings of fact or the text of the Commission’s opinion, are not sufficient to support the conclusion that advertising in gender-segregated columns establishes of itself discri*471mnation in employment. Absent proof, Pittsburgh Press lannot be justifiably accused of aiding in an unlawful employment practice.
As the majority said, we are reviewing the findings and conclusions of the Commission and not those of the court below. Romain v. Middletown Area School District, 1 Pa. Commonwealth Ct. 419, 421, 275 A. 2d 400 (1971). We must therefore look to the Decision and Order of the Commission in determining whether an unlawful employment practice occurred.
Section 10 (i) of the Pittsburgh Human Relations Ordinance reads in part: “. . . If upon all the evidence presented, the Commission finds that the respondent has engaged or is engaging in an unlawful practice, it shall state its findings of fact in writing and shall issue such an order in writing as the facts warrant. . . .” (Emphasis added.) For Pittsburgh Press to be guilty of aiding and abetting an unlawful practice, Section 10 (i) would require factual findings by the Commission evidencing unlawful discrimination by employers. The Commission’s failure to substantiate its legal conclusions is fatal to its adjudication of the publisher’s guilt.
Only the following findings of fact were set forth by the Commission:
“1. The Pittsburgh Press is a newspaper of general circulation, and is engaged in business as a newspaper within the City of Pittsburgh.
“2. The National Organization for Women is an organization which has as one of its purposes combating discrimination on the basis of sex. The Pittsburgh Chapter of the National Organization for Women has an office within the City of Pittsburgh.
“3. In 1969, the Pittsburgh Press ran a total of 248,000 help-wanted advertisements in its daily and Sunday editions.
*472“4. Of this advertising, 25 percent is placed by advertisers based in the City of Pittsburgh.
“5. The Pittsburgh Press permits the advertiser to select the column within which its advertisement is to be inserted.
“6. When an advertiser does not indicate a column, the Press asks the advertiser, whether it wants a male or female for the job and then inserts the advertisement in the jobs-male interest or jobs-female interest column accordingly.
“7. Prior to October of 1969, the Pittsburgh Press carried headings or captions on its relevant employment column as follows: “Male Help Wanted,” “Female Help Wanted,” and “Male-Female Help Wanted.”
“8. From October of 1969 to the present time, the captions read: “Jobs-Male Interest,” “Jobs-Female Interest,” and “Male-Female.”
“9. The Pittsburgh Press is an agent for the Pittsburgh Post-Gazette in the. processing of employment advertisements.
“10. The Pittsburgh Press is the twelfth largest classified advertisement newspaper in the United States. The approximate circulation of the Pittsburgh Press daily is 350,000 and on Sunday 750,000.”
These form the basis which purports to support the Commission’s legal conclusion that “[i]t is an unlawful employment practice for an employer ... to cause to be published an employment advertisement in a newspaper column, which column contains a caption with a designation as to sex.” Clearly, the factual findings of the Commission, standing alone, do not support the conclusion reached. There is no factual showing that gender-segregated advertisements, with prominent disclaimers of discrimination, do in fact cause discrimination in employment.
*473The decision of the Commission allows three bases for its conclusion that gender-segregated columns are unlawful advertising by employers. First, it relies on the testimony of the Press’ Classified Ad Manager who said that, in determining in which column to insert the advertisement of a prospective employer who did not proffer a column preference, he advises the employer which of the sexes usually fills that particular position or he tries “to find out what type of person [the employer is] looking for.” Although this testimony is damaging to the publisher’s case, I see nothing more to this than that in an undetermined number of cases, all of which could have been exempt from or beyond the limits of the Commission’s jurisdiction, employers do advertise in a particular column for the purpose of obtaining the service of a male or female. It was incumbent upon the Commission, however, to determine by evidence and factual findings, that the publisher’s system was so egregious as to require the complete elimination of the practice rather than increased policing or regulation of it.
The second reason advanced by the Commission in its conclusion was “the necessary implication of the segregated columns . . . that men are given preference for jobs in one set of columns, and women are given preference for jobs in the other set. . . supported by the fact that the Pittsburgh Press runs a third section of employment advertisements, ‘male-female’ . . . available to men or women without discrimination.” Are we to uphold the Commission’s conclusion of “necessary implication” of discrimination when this conclusion is neither explained or substantiated by factual finding? Can we not say that another “necessary implication” is that an employer is seeking to reach the greatest number of qualified applicants by his action? Placing an advertisement in a gender-segregated column with this *474motive would not be an illegal practice. Would the Commission proscribe advertising in tbe Jewish Exponent or Ebony Magazine because of the “necessary implication” that such advertisements do not reach non-Jewish and non-Black potential applicants? State and municipal administrative tribunals must act upon the findings of fact as adopted by them. They may not rely upon “necessary implications” without adopting a sufficient basis in fact to support it.1
Finally, the Commission takes notice of certain jurisdictions which have found gender-segregated column unlawful per se. In each jurisdiction, the determination of unlawfulness was made by administrative regulation. The conclusion of per se discrimination has not heretofore been judicially tested in any of these jurisdictions. Nor has the Commission set forth or adopted the factual basis upon which these jurisdictions have reached this conclusion.
It is most unfortunate and disturbing to me to observe, that in this landmark litigation, the adjudicating body has chosen to disregard the evidence presented it; that instead of seeking proof of its position, it has chosen to rely on unsubstantiated hunches and feelings. The issue raised herein deserves and requires greater in-depth consideration of the evil of gender-segregated want ads. The Commission’s opinion and findings of fact do not substantiate their position that gender-*475segregated advertising is an unlawful employment practice.
Finally, it is necessary to comment upon the relationship of gender to other traits such as race, religion or ancestry. The court below stated in its opinion that “[s]ex classification is as unlawful as general captions of ‘Black’, ‘White’, ‘Catholic’, ‘Presbyterian’, ‘Italian’, ‘Polish’, or ‘German’ would be unlawful. [That] court will not reverse the determination that sex is an unlawful general designation just as any other comparable designation which uses sex, race, religion or national origin would be contrary to law.” The majority adopts this position. I cannot, however, agree that classification by gender is by itself discriminatory:
To classify job interest by race or natural origin, while it may have some basis in fact, would be unlawful: The illegality of such advertising lies in the fact that the preferences expressed by such groups are the result of socio-economic factors, not innate characteristics of race or national origin. It is unlawful discrimination, without proper basis, to classify race or national origin socio-eeonomically.
Unlike race and national origin, gender classification is based upon biological and emotional differences. The Bona Fide Occupational Qualification exemption for job related discrimination based upon-gender clearly demonstrates that gender classification may have nondiscriminatory bases in fact. The question of innate differences in job preference, as well as in occupational ability, is not per se unfounded. We must keep in mind that only unnatural or unjustifiable discrimination is wrongful. In my judgment, discrimination by natural classification does not violate anyone’s Constitutional rights.
Because of the nature of sexual differences, as opposed to racial or ethnic differences, it was necessary *476for the Commission to dispell the notion that the Pittsburgh Press method of gender-segregated advertising results in gender-segregated employment practices which, even if distinguished by gender are based upon bona fide natural differences between the sexes. This classification would not be “discrimination” within the meaning of the Pittsburgh ordinance.
Despite the assertion by the lower court to the contrary, the task before the Commission was not formidable. Indeed the record before it may even contain “substantial evidence” upon which to ground its result. But the Commission must clearly adopt those findings of fact upon which it bases its conclusions of law. It must not be moved by current popular sentiment to implement its own whims, feelings and philosophy. It must never be so zealous in the protection of the right to be free from discrimination as to act without legal basis; for when government becomes too protective, the basic freedoms we all enjoy erode, move into the legal dark ages, and we are back again to mere hope for basic freedoms.
Judge Mencer joins in this Dissenting Opinion.

 We note, as the brief for the National Organization for Women suggests, that the testimony of Dr. Sandra Bern of Carnegie-Mellon ‘ University contains ample basis for finding that the full force and effect of an ad placed in the male column is to discourage women from applying. However, the Commission made no finding on the issue and did not use this testimony as support in its adjudication. We cannot guess as to the credence and credibility which the Commission ascribed to Dr. Bern’s testimony. Under the mandate of Section 10 (i) of the City’s ordinance, we can only assume that the Commission disregarded this evidence.